Citation Nr: 0632250	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss, 
mixed type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946 and from April 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Competent, probative medical evidence does not link the 
veteran's current hearing loss of the left ear to his 
military service or any incident therein.  

2.  Competent medical evidence does not reveal sensorineural 
hearing loss of the left ear within one year of the veteran's 
February 1950 discharge.


CONCLUSION OF LAW

Hearing loss of the left ear, mixed type, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements in support of claim, 
do not constitute competent medical evidence of the diagnosis 
or etiology of the claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While in service, the veteran served as a gunner's mate and 
was exposed to noise.  See July 2006 hearing transcript and 
statements in support of claim.  The January 1950 report of 
medical examination for discharge contains normal whispered 
and spoken voice test results.  The evidence does not show 
and the veteran does not argue that he had hearing loss until 
many years after his discharge from service.  See also 
November 1950 VA examination report containing normal hearing 
results.  As there is no evidence of sensorineural hearing 
loss of the left ear within one year of the veteran's 
February 1950 discharge from active duty, service connection 
is not warranted on a presumptive basis.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Nor is service connection warranted on a direct basis.  See 
38 C.F.R. § 3.303(d) (2006).  Competent medical evidence 
reflects the veteran has hearing loss of the left ear, mixed 
type.  However, the probative competent medical evidence does 
not link the veteran's current left ear hearing loss to his 
in-service acoustic trauma.  His private medical provider 
indicated that while the veteran's right ear hearing loss 
pattern was consistent with intense noise exposure, the test 
results of the left ear were atypical of intense noise 
exposure.  See May 2003 letter.  The VA examiner indicated 
that it was unlikely that the veteran's severe to profound 
mixed hearing loss of the left ear was due to military noise 
exposure.  See August 2003 VA examination report.  As the VA 
examiner indicated it was unlikely the veteran's left ear 
hearing loss was due to military noise exposure while the 
private medical provider also indicated the type of hearing 
loss of the veteran's left ear was atypical of hearing loss 
due to noise, the weight of the evidence is against the 
conclusion the veteran's current hearing loss, mixed type, of 
the left ear is due to his military service or any incident 
therein.  As such, service connection is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).  

Prior to adjudication of his claim, the veteran was notified 
by letter in July 2003 of the principles of service 
connection.  The letter also informed him of the evidence he 
was expected to provide, the evidence VA would seek, and 
asked that he send the needed evidence to VA.  He was 
notified by letter in June 2006 of the criteria for potential 
effective dates and potential disability ratings.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Under these circumstances, the Board is 
satisfied that any issue as to the timing or completeness of 
the notice was harmless and nonprejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  An etiological opinion was obtained in August 2003.  
The veteran's representative argues further testing is needed 
prior to appellate consideration of this appeal as the May 
2003 private medical provider letter indicates that further 
testing was necessary to clarify the nature of the veteran's 
left ear hearing loss.  See July 2006 transcript.  However, a 
VA examination was ordered subsequent to this letter where 
additional testing was conducted.  The August 2003 VA 
examination report indicates that additional ears, nose, 
throat (ENT) testing was recommended, but this was to 
determine the best treatment plan for hearing loss.  There is 
no indication that further ENT testing was necessary to 
determine the etiology of the mixed type hearing.  As such, 
additional medical opinion is not necessary prior to 
appellate review of this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  VA medical records, private medical 
evidence, and a transcript of the July 2006 hearing before 
the undersigned have been associated with the claims file.  
As the veteran has not identified or authorized VA to obtain 
any additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for left ear hearing loss, mixed type, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


